Citation Nr: 1221857	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-48 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the May 1994 rating decision that denied service connection for the cause of the Veteran's death. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1941 to June 1946.  He died in November 1990 and the appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from adverse decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, in June 2009, June 2010 and August 2010.  

A June 2009 rating decision declined to reopen the claim for service connection for the cause of the Veteran's death (one basis for DIC benefits); a June 2010 letter denied entitlement to accrued benefits; and an August 2010 rating decision denied the claim for CUE.  

Appellant's representative requested burial benefits in a July 2010 VA Form 21-4138.  Since a burial allowance was previously awarded to appellant, see February 1991 letter, there is no need to refer this claim to the agency of original jurisdiction.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for the cause of the Veteran's death and accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The May 1994 rating decision denying service connection for the cause of the Veteran's death was reasonably supported by evidence then of record and prevailing legal authority, and it is not undebatably erroneous. 


CONCLUSION OF LAW

The criteria for establishing CUE in the May 1994 rating decision that denied service connection for the cause of the Veteran's death have not been met.  38 C.F.R. § 3.105(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist do not apply to a claim for CUE in a previous decision.  Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).  

The May 1994 rating decision issued by the RO in Manila denied service connection for the cause of the Veteran's death on the basis that the evidence of record did not show the immediate causes of death to be related to the Veteran's active military service.  The RO also noted that the Veteran's service-connected disability was not shown to contribute materially to his death or to hasten his demise.  The RO specifically noted that, prior to death, the Veteran was service-connected for residuals of bayonet wound, through and through, right back, chest and right arm, with injury to muscle groups II, I and VI, evaluated at 30 percent from September 13, 1966; that the death certificate showed the Veteran died in November 1990 with cause of death shown as cardio respiratory arrest due to hypostatic pneumonia; and that service treatment records were negative for the immediate causes of death.  

Pursuant to 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions in effect at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

Appellant contends that CUE was committed in the May 1994 rating decision that denied service connection for the cause of the Veteran's death.  In support of this claim, she asserts that the Veteran sustained multiple through and through wounds during qualified service; that the only blood pressure reading during qualified service was clearly hypertensive (152/100) and that the Veteran developed coronary artery disease (CAD) as a result (benefit of doubt as it is a known fact); that the Veteran died of CARDIO respiratory failure (heart failure and stop breathing) with hypostatic pneumonia on two DC's but two other DC's only state "cardio" type; and that the Veteran's service-connected disability (residuals of bayonet wound, through and through, right back, chest and right arm, with injury to muscle groups II, I and VI) contributed to his death.  See July 2010 VA Form 21-4138.  She also asserts that the doctrine of reasonable doubt was not applied to the original claim for service connection for the cause of the Veteran's death.  See August 2010 VA Form 9.  

Applicable law in effect at the time of the May 1994 rating decision was essentially the same as it is today, and provided that DIC could be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.5(a) (1993). 

In order for service connection for the cause of the Veteran's death to be granted, the evidence had to show that disability that was incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disease to be the cause of death, it must have singly, or with some other condition, been the immediate or underlying cause, or be etiologically related.  A contributory cause of death was inherently one not related to the primary cause.  In determining whether a service-connected disability contributed to the Veteran's death, it had to be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  For a service-connected disease to constitute a contributory cause, it was not sufficient to show that it casually shared in death, but rather that there was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1993). 

Applicable law in effect at the time of the May 1994 rating decision in regard to establishing a claim for service connection was also essentially the same as it is today.  It provided that service connection would be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1993).  

The record before the RO at the time of its May 1994 rating decision included the Veteran's service treatment records, which are devoid of reference to complaint of, or treatment for, cardio respiratory arrest or hypostatic pneumonia.  An Affidavit for Philippine Army Personnel makes no reference to cardiac or respiratory problems.  Physical examination at the time of the Veteran's discharge from service revealed that clinical evaluation of his lungs was negative and that chest x-ray was negative; his skin was milated due to bayonet wound on the right arm and right side of his back.  The record also included several affidavits that described the Veteran's bayonet injury during service, but made no mention of any cardiac or respiratory problems, to include cardio respiratory arrest or hypostatic pneumonia.  See affidavits of S.V.B. and A.S.

The Veteran underwent a VA examination in May 1967.  Examination of his cardiovascular system revealed palpable apex beat at the 5th left interspace midclavicular line, no thrills, cardiac area of dullness was not enlarged to percussion, heart sounds were fairly audible and regular in rhythm, no murmurs heard, and soft peripheral arteries.  Examination of his respiratory system revealed no coughing, chest symmetrical and equal in expansion, normal palpation and percussion, diminished breath sounds over the right upper lung, and no rales or wheezes heard.  No diagnosis pertaining to these systems was provided.  The residuals of bayonet wound right back with healed scar and muscle injury involving the latissimus dorsi; residuals of bayonet wound, through and through, right arm with healed scars and muscle injury involving the triceps brachii; and residual of bayonet wound, right side of thorax, with healed scar and muscle injury involving the serratus anterior, were documented.  

A December 1979 medical certificate reveals that the Veteran was seen with complaints involving his right shoulder; lumbosacral spine; recurrent headache; frequent nasal congestion, watery discharge, sneezing, coughing and lacrimation at times; and blurring of vision.  The impressions made at that time included essential hypertension; osteoarthritis, right upper extremity with concomitant polyneuritis; osteoarthritis of the lumbosacral region; allergic rhinitis; a residual, bayonet wound scar, right scapula and right arm.  

A July 1984 medical certificate reveals that the Veteran was seen with complaints involving his right shoulder; general body weakness, slurring of speech, headache and occasional dizziness, frequent nasal congestion, watery discharge, sneezing, coughing and lacrimation at times, and poor vision.  The impressions made at that time included osteoarthritis of the right shoulder, elbow and finger joints; residual, multiple bayonet scar wounds, right scapula, chest, and right arm; atrophy of the right arm muscle due to disuse; loss of function of the right arm; hypertensive cardiovascular disease; allergic rhinitis; and presbyopia.  

There are two versions of a death certificate in the claims folder.  One, dated December 7, 1990, lists only cardio respiratory arrest as the cause of the Veteran's death.  The other, dated December 27, 1990, lists both cardio respiratory arrest and hypostatic pneumonia as the cause of the Veteran's death.  Both were of record at the time of the May 1994 rating decision.  

The Board has carefully reviewed the evidence of record and the law in effect at the time of the May 1994 rating decision and finds that appellant has failed to show that the rating decision was clearly and unmistakably erroneous.  

The assertions raised by appellant, to include her assertion that the benefit of doubt was not applied, are essentially disagreements with how the facts were weighed and evaluated by the RO rather than a claim that the correct facts were not before the RO or that the law was incorrectly applied.  She has not made any allegations whatsoever as to any errors in the May 1994 rating decision.  These contentions do not provide a valid basis for a CUE claim.  See Fugo, 6 Vet. App. at 44. 

Appellant's argument "that the Veteran died of CARDIO respiratory failure (heart failure and stop breathing) with hypostatic pneumonia on two DC's but two other DC's only state "cardio" type" appears to be arguing that the death certificates indicate that some sort of cardiovascular or cardiac problem contributed to the Veteran's death.  Appellant's argument that the only blood pressure reading during qualified service was clearly hypertensive (152/100) and that the Veteran developed CAD as a result appears to be a contention that the Veteran should have been service-connected for CAD as etiologically related to his high blood pressure reading in service and that CAD played a role in his death.  Even assuming that these arguments could be construed as errors in the May 1994 rating decision, there is no evidence to suggest that any form of cardiovascular or cardiac disease, to include CAD, played any role in the Veteran's death.  The death certificate clearly listed cardio respiratory arrest and hypostatic pneumonia as the causes of death.  Cardio respiratory arrest is defined as a stoppage of the heart and lungs.  See Dorland's Illustrated Medical Dictionary 121, 267, 1449 (28th ed. 1994).  This definition does not support the argument that any cardiovascular or cardiac disorder caused the Veteran's death; it merely means that his heart and lungs stopped functioning.  It does not appear that appellant disagrees with this, since she noted that it means heart failure and that he stopped breathing.  See July 2010 VA Form 21-4138.  Hypostatic pneumonia is defined as pneumonia due to dorsal decubitus in weak or aged persons.  Dorsal decubitus, in turn, is defined as lying in the supine position.  Supine is defined as lying on your back with your face upward.  See Dorland's Illustrated Medical Dictionary 432, 1317, 1610 (28th ed. 1994).  In other words, pneumonia caused by lying on one's back.  It is clear from this definition that hypostatic pneumonia is not a form of cardiovascular or cardiac disease.  It also makes clear that hypostatic is a term distinct from hypertensive and that the two are not interchangeable.  

The May 1994 rating decision that denied service connection for the cause of the Veteran's death was reasonably supported by the evidence then of record and the prevailing legal authority.  Appellant did not make any specific assertions in support of her claim.  See VA Form 21-534 received January 1994.  There was also no evidence establishing that cardio respiratory arrest and hypostatic pneumonia were etiologically related to service and no evidence that the service-connected residuals of bayonet wound, through and through, right back, chest and right arm, with injury to muscle groups II, I and VI, contributed to the Veteran's death from cardio respiratory arrest and hypostatic pneumonia.  It was on this basis that the RO denied the claim.  The RO's decision was supported by the evidence of record and law in effect in May 1994, and cannot be said to be undebatably erroneous. 


ORDER

The claim of CUE in the May 1994 rating decision that denied service connection for the cause of the Veteran's death is denied.  


REMAND

Additional development is needed before the Board can adjudicate the remaining two claims.  

The appellant seeks to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  VA must notify a claimant of the evidence that is needed to reopen the claim as well as the evidence that is needed to establish entitlement to the underlying claim.  More specifically, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the RO informed appellant of the need to provide new and material evidence in order to reopen the claim, the notice sent by the RO did not meet the requirements as stipulated in Kent.  See April 2009 letter.  This must be rectified.  

An accrued benefits claim which has been timely filed within one year of the Veteran's death, and which has been finally denied, can be reopened more than one year after the Veteran's death if the claimant submits new and material evidence.  See Quattlebaum v. Shinseki, 25 Vet. App. 171 (January 2012).  Appellant's original claim for accrued benefits was denied in an April 1991 letter.  A May 1994 rating decision appears to have readjudicated the claim on an original basis and again denied it.  The claim presently before the Board was filed in May 2009.  Given the Court's decision in Quattlebaum, and the fact that the requisite notice pertaining to claims to reopen was not provided to appellant in conjunction with her claim for accrued benefits, the claim must be remanded in order for VA to provide notice as required in Kent.  

Appellant submitted a VA Form 21-4142 in May 2009.  There is no indication that the RO took any action to obtain the identified records from the Veterans Memorial Medical Center in Quezon City.  This must be rectified on remand.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Provide notice to appellant regarding what evidence is needed to reopen her previously denied claims for service connection for the cause of the Veteran's death and entitlement to accrued benefits, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Inform appellant of the basis for the previous denials and what the evidence must show to reopen the claims.

2.  Obtain the medical records from the Veterans Memorial Medical Center in Quezon City identified in the May 2009 VA Form 21-4142.  

3.  Ensure that all of the foregoing has been conducted and completed in full.  Appropriate corrective action is to be implemented if development is incomplete.  

4.  Finally, readjudicate the claims.  If either of the benefits sought on appeal remain denied, appellant and her representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


